Plaintiff in error was convicted in the district court of Washita county of having the unlawful possession of intoxicating liquor as a second and subsequent offense, and was sentenced to pay a fine of $150 and to serve 30 days in the county jail.
Thereafter a preliminary complaint was filed before a committing magistrate in said county charging plaintiff in error with a felony in shooting another with intent to kill; that said plaintiff in error fled and is now a fugitive from justice, as appears from motion supported by affidavits filed.
It is settled by many decisions of this court that, where defendant is a fugitive from justice, upon motion and showing his appeal will be dismissed.
The appeal is dismissed. *Page 209